Citation Nr: 1825238	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-21 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Stacey Clark, Attorney


ATTORNEY FOR THE BOARD


A. Sami, Associate Counsel






INTRODUCTION

The Veteran had active naval service from August 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Veteran seeks service connection disability benefits for his heart disability.  He was diagnosed with hypertrophic cardiomyopathy, severe left ventricular concentric hypertrophy, and mild coronary artery disease in March 2007, and coronary heart failure in December 2010.  The Veteran also has a history of syncopal episodes.  

In a February 2012 VA medical opinion, the examiner opined that the Veteran's heart disease was less likely as not caused by or a result of active service, contending that the Veteran's complaints and treatment for chest pain in service were noted as muskoskeletal and not of a cardiac etiology.

In a July 2015 letter, the Veteran's VA Medical Center treating physician indicated that the Veteran's heart disability was more likely than not contributed to by uncontrolled elevated blood pressure.  

There is some indication that the Veteran had elevated blood pressure readings while in active service.  Therefore, the Board finds that the Veteran's claims file should be returned for an addendum opinion in order to determine whether the Veteran's current heart disability is etiologically related to elevated blood pressure readings in service.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records that are not already associated with the claims file.    

2.  Then, return the claims file to the examiner who provided the February 2012 VA medical opinion for a complete review of the claims file and an addendum opinion.  

Based on a complete review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present heart disability is etiologically related to the Veteran's active service, to specifically include any elevated blood pressure readings recorded during such.  

The rationale for all opinions expressed must be provided. 

If the February 2012 VA examiner is not available, the claims file should be forwarded to another VA examiner with sufficient expertise to provide the requested medical opinion and supporting rationale.  Another VA examination of the Veteran should only be performed if determined necessary by the examiner providing the requested medical opinion and supporting rationale. 

3.  Confirm that all VA medical opinions provided comport with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




